I respectfully dissent from the judgment and opinion in this appeal. My reason for doing so is that its disposition cannot properly rest either upon simply determining the sufficiency of the evidence presented upon the motion to suppress to support a trial court's findings of consent or, under this record, by a conclusion that the residence personnel were "private persons" not subject to Fourth Amendment restrictions.
Appellant contended in the suppression hearing that the resident dormitory personnel who seized the evidence were agents of public police authority by reason of being required by Ohio University policy to investigate drug violations in the dormitories, being authorized to use "administrative search warrants" (not further explained) for such purpose, and being required to turn over evidence to security officers of the university who have general police power on university property, pursuant to R. C. 3345.04. The above appears, for the most part, by proffer since the trial court sustained objections to such proof. It is then asserted that the turning over of the disputed evidence was on the basis of the administrative search warrant which was invalid and the consent was thus involuntary underBumber v. North Carolina, 391 U.S. 543.
The only witnesses testifying at the suppression hearing were called by appellant. In rejecting evidence with which it was sought to show that the persons who secured the evidence were agents of governmental authority, the court twice stated that "up to that point" the evidence disclosed consent. Subsequently, however, the appellant, who was the last witness, testified, in substance, that he consented only because the residence personnel stated they had a search warrant.
The following statement was then made by the trial court at the conclusion of the evidence:
"THE COURT: The motion to suppress evidence in the case on unlawful search of the defendant's dormitory, there is no evidence whatsoever of any unlawful search. The question raised under testimony is whether or not there was an unlawful search by reason of some possible *Page 242 
connection of the people who picked up the marijuana from the defendant with the Security Division.
"The Court finds you have failed to establish that. Therefore, the motion to suppress will be overruled." (Emphasis added.)
It is submitted that it is impossible to discern whether the court had concluded that valid consent had been given, or, irrespective of consent, that the controlling issue was a failure of proof with respect to a relationship between the residence personnel and the security officers.
In Ker v. California, 374 U.S. 23, the court stated, at 33:
"* * * We reiterate that the reasonableness of a search is in the first instance a substantive determination to be made by the trial court from the facts and circumstances of the case and in the light of the fundamental criteria laid down by theFourth Amendment and in opinions of this Court applying that Amendment."
Implicit in such requirement, if the protection ofFourth Amendment claims are to be viable and appellate review meaningful, is a duty upon trial courts to resolve the factual questions presented and enter meaningful findings in the record. Such findings are now mandated by Criminal Rule 12(E). In suppression hearings respecting confessions, the United States Supreme Court in Jackson v. Denno, 378 U.S. 368, held it was the duty of the trial court to enter into the record clear cut determinations of the voluntariness of the confession including resolutions of disputed factual questions. Some courts, outside of Ohio, have adopted the view that the same duty rests upon the trial court in suppression hearings under the Fourth Amendment. State v. Wood, 8 N.C. App. 34,173 S.E.2d 563; State v. Harr (W. Vir. 1973), 194 S.E.2d 652;State v. Basden, 8 N.C. App. 401, 174 S.E.2d 613;Compton v. People, 166 Colo. 419, 444 P.2d 263. I agree with such reasoning. Hence, I would hold that the trial court erred in failing to pass upon and resolve the consent issue with appropriate findings and by reason of such omission, we are precluded from affirming upon the basis of a valid consent. *Page 243 
I am also of the view that the trial court erred prejudicially, in the absence of a finding as to consent, in rejecting evidence tendered by appellant upon his claim that the dormitory personnel were acting as agents for the university security police officer. Burdeau v. McDowell, 256 U.S. 465, does not preclude such inquiry since if, as claimed, there is a participation by governmental authorities, the protection of theFourth Amendment applies. The decision of the Ohio Supreme Court in State v. Bolan, 27 Ohio St.2d 15, if it is relevant at all to a "private person" versus "governmental" determination with respect to a Fourth Amendment claim, is clearly distinguishable since the only statutory authority of the merchant security officer in Bolan case was the limited detention authority granted to all store employees by R. C. 2935.041.
The interplay between Fourth Amendment rights of college students and the rights of colleges to enact reasonable regulations as to the use and control of dormitories is in the development stage. See cases annotated in 49 A. L. R. 3rd 978. Since, in the final analysis, reasonableness is the controlling criterion, appellant should have been permitted to present any relevant evidence to support the contention that there was governmental action in securing the evidence and that such action was unreasonable by Fourth Amendment standards.
While I would not sustain the assignment of error to the extent appellant urges and hold the evidence inadmissible, I would reverse and remand for a new hearing on the motion to suppress. If, upon such hearing, it is determined that the motion to suppress should have been sustained, a new trial should be ordered. If, upon such hearing, the motion is again overruled, a new judgment should be entered adjudicating appellant guilty. For authority for such limited reversal, see State v.White, 15 Ohio St.2d 146. *Page 244